





CITATION: Love v. Acuity Investment
          Management Inc., 2011 ONCA 130





DATE:
          20110216



DOCKET: C50725



COURT OF APPEAL FOR ONTARIO



Goudge, Lang and Watt JJ.A.



BETWEEN



Paul Love



Plaintiff (Appellant)



and



Acuity Investment Management Inc. and Ian Ihnatowycz



Defendants (Respondents)



Malcolm MacKillop and Hendrik Nieuwland, for the appellant



John D. Campbell and Stephanie L. Turnham, for the respondents



Heard: December 2, 2010



On appeal from the judgment of Justice J. Patrick Moore of the
          Superior Court of Justice dated June 2, 2009.



Goudge J.A.:




[1]

On May 3, 2005, the appellant was dismissed without
    cause or notice from his employment with the respondent. At the time, he was
    not only an employee, but a part owner of the respondent, having been permitted
    to buy 2% of the equity of the company. He sued the respondent on a number of
    grounds.

[2]

At trial it was not disputed that the appellant was
    dismissed without cause. He was awarded damages equivalent to 5 months pay in
    lieu of notice. He was also awarded damages for the loss of his shares on the
    basis that the proper date to be used to trigger the respondents right to
    repurchase the shares, and consequently their valuation, was the end of his
    notice period.

[3]

The appellants other claims, including his claims for
    lost opportunity to acquire additional equity, for negligent misrepresentation,
    for aggravated or punitive damages, for oppression, and his claim against the
    principal of the company, Mr. Ihnatowycz, were all dismissed. The appellant has
    appealed none of these.

[4]

The respondent made several offers prior to trial, all
    of which exceeded the appellants recovery. The trial judge awarded no costs to
    either party up to the date of the first offer, and partial indemnity costs to
    the respondent thereafter.

[5]

On appeal, the appellant argues that the length of the
    notice period used by the trial judge to calculate his entitlement to damages
    in lieu of notice was too short. He also appeals the order depriving him of
    costs prior to the respondents first offer.

[6]

The respondent cross-appeals the order that it pay the
    appellant for his shares using the end of the 5-month notice period as the
    trigger date. It argues that the proper trigger date was the date of the
    appellants termination.

[7]

For the reasons that follow I would allow the appeal
    concerning reasonable notice and substitute a period of 9 months. I would  also allow the appeal of trial costs to a
    limited extent and order that the respondents trial costs run only from the
    date of its second offer. Finally, I would allow the cross-appeal and fix the
    trigger date for the respondents right to repurchase the appellants shares
    and for valuing them as the date of his termination.

THE FACTS

[8]

The
    appellant is a chartered accountant who was a partner in Price Waterhouse for a
    number of years until he resigned at the beginning of 2002. Thereafter, he
    sought employment in the investment management field because he wanted a
    circumstance in which he could acquire an equity interest in his employer. In
    seeking the right opportunity, he declined to pursue employment prospects where
    that was not possible, such as major banks.

[9]

Through
    a college friend, he made contact with the respondent company, which he viewed
    as an appropriate vehicle through which to realize his aspirations. He began
    working there in October 2002.

[10]

The
    respondents business was investment management. The appellant became one of
    two senior vice-presidents in a company of 90 employees. He reported to Mr.
Ihnatowycz,
    the founder and chief executive officer. Although he did not supervise other
    employees, by the time of his dismissal he had sole responsibility for managing
    the respondents institutional investment clients and the business they
    provided to the respondent.

[11]

By that date, he was also a 2% owner of the
    respondent, and one of 9 shareholders. He purchased his shares in August 2004
    for approximately $360,000 pursuant to the Investment Agreement he signed with
    the respondent.

[12]

The appellant was dismissed without cause on May
    3, 2005. He was 50 years of age and had 2.53 years of service with the
    respondent. Over that time, he received total compensation including salary,
    commissions, profit distribution and the value of his shares which were worth
    an average of $633,548 per year of employment.

THE APPEAL

Issue 1 
    Reasonable Notice

[13]

Because
    the appellant was dismissed without cause and without notice, he was entitled
    to compensation for the reasonable notice he should have received. The trial
    judge began his assessment of the length of that period by citing the famous
    passage from
Bardal v. The Globe &
    Mail Ltd.
(1960), 24 D.L.R. (2d) 140 (O.H.C.) at p.145:

There
    can be no catalogue laid down as to what is reasonable notice in particular
    classes of cases. The reasonableness of the notice must be decided with
    reference to each particular case, having regard to the character of the
    employment, the length of service of the servant, the age of the servant and
    the availability of similar employment, having regard to the experience,
    training and qualifications of the servant.

[14]

The
    trial judge then moved immediately to the appellants length of service,
    finding that relatively speaking Mr. Love was a short service employee, and
    agreeing with the views regarding notice periods for such employees expressed
    in
Iliescu v. Voicegenie Technologies
    Inc.
(2009), 71 C.C.E.L. (3d) 123 (Ont. S.C.). He quoted from para. 57 of
    that decision where the court held that 4 months notice was appropriate when
    the circumstances there were compared to an earlier case,
Chen v. Sigpro Wireless Inc.
, [2004] O.T.C. 466 (S.C.) in which a
    45 year old software engineer with two years service and a salary of $102,000
    per year received 5 months notice. The remainder of the trial judges analysis
    of the
Bardal
factors consisted of
    the following:

Mr.
    Love was 50 years of age at the time of termination following 2.53 years of
    service. He was a chartered accountant and a senior vice president but he held
    a senior level sales position and did not manage or supervise other people.

[15]

He
    then noted that this was not a case where the appellant was lured away from his
    prior employment. Thus this aggravating factor need not be considered. He
    concluded simply that in all of the circumstances of this case the reasonable
    notice period applicable is five months.

[16]

The
    appellant challenges this assessment and argues that it warrants appellate
    intervention. I agree.

[17]

The
    respondent quite correctly points out that because determining the appropriate
    period of notice requires the weighing and balancing of a variety of relevant
    factors, the trial judges conclusion is entitled to deference in this court.
    However, as was said in
Minott v.
    OShanter Development Co.
(1999), 42 O.R. (3d) 321 (C.A.), if the trial
    judge erred in principle, this court may substitute its own figure, although it
    should do so sparingly if the trial judges award is in an acceptable range
    despite the error in principle.

[18]

In
    my opinion, the trial judges determination of the appropriate period of
    reasonable notice reflects error in principle in three respects.

[19]

First,
    it overemphasizes the appellants short length of service. While short service
    is undoubtedly a factor tending to reduce the appropriate length of notice,
    reference to case law in a search for length of service comparables must be
    done with great care. The risk is that while lengths of service can readily be
    compared with mathematical precision that is not so easily done with other relevant
    factors that go into the determination of notice in each case. Dissimilar cases
    may be treated as requiring similar notice periods just because the lengths of
    the service are similar. The risk is that length of service will take on a
    disproportionate weight.

[20]

In
    my view, that appears to have happened here. The two cases from which the trial
    judge drew guidance in awarding 5 months were cases in which the length of
    service was comparable to the appellants and the notice period was assessed at
    4 and 5 months respectively. However these cases can provide very little
    guidance if one looks at other important factors. They were not cases involving
    a senior executive reporting to the chief executive officer. In neither case
    was the employee an owner of the business. In both cases, the employees
    average annual compensation was a small fraction of the appellants. The fact
    that these employees were awarded 4 and 5 months notice is of little help in
    deciding what was appropriate for the appellant.

[21]

The
    second error is the under-emphasis on the character of the appellants
    employment. To describe it as a senior vice president holding a senior level
    sales position but not supervising others ignores a number of relevant aspects
    of the appellants employment. He was one of only two senior vice presidents.
    He reported directly to the chief executive officer. He was responsible for an
    important part of the respondents operation, namely the investments of its
    institutional clients. He received significant average annual compensation and
    was one of nine owners of the company. He was clearly a high level employee,
    something that this court has said favours a longer notice period: see
Cronk v. Canadian General Insurance Co.
(1995), 25 O.R. (3d) 505 (C.A.).

[22]

Third,
    the trial judge gives no consideration at all to one of the
Bardal
factors, the availability of
    similar employment. Both his substantial average annual compensation and the
    possibility of equity participation in his employer were important aspects of
    the appellants employment. Both are relevant in assessing similar employment
    opportunities: see
Belzberg v. Pollock
(2003), 10 B.C.L.R. (4th) 255 (C.A.) for an example of the relevance of equity
    ownership in this assessment. Here both considerations suggest that obtaining
    similar employment would be harder rather than easier. This
Bardal
factor therefore clearly points
    to a longer period of reasonable notice.

[23]

Taking
    these errors together, I conclude that the trial judges assessment of five
    months is the product of error in principle. Moreover, the award is
    sufficiently wanting that this court is warranted in substituting its own
    figure. Considerably more than tinkering is required to adequately reflect the
    factors under-emphasized or ignored.

[24]

In
    my view, the character of the appellants employment, viewed fully, and the challenge
    of finding similar employment both require a significantly longer period of
    notice. Giving appropriate weight to these factors, and keeping in mind the
    appellants age and short service I would set aside the 5 months awarded at
    trial and substitute a period of 9 months.

Issue 2: Trial Costs

[25]

The respondent made three written offers to settle this
    action before a trial. The first, on January 24, 2008, was for $1,100,000 plus
    costs. The second, on April 14, 2008, was for $919,926 plus costs. The
    reduction from the first offer corresponded to a payment made by the respondent
    to the appellant in part to compensate for the failure to give notice. The
    third, on April 24, 2009, was for $1,250,000 plus costs. Each of these exceeded
    the appellants recovery at trial. This remains so even with an increase in the
    period of reasonable notice.

[26]

The trial judge found that the respondents second
    offer did not revoke its first offer. He therefore held that it was the date of
    the first offer that was operative for the purposes of Rule 49.01(2). Given the
    result at trial the trial judge determined that the Rule entitled the
    respondent to its partial indemnity costs from the date of the first offer. However
    because of the appellants mixed success, and his conduct in unnecessarily
    prolonging the trial, the trial judge exercised his discretion to deprive the
    appellant of costs prior to the date of the respondents first offer.

[27]

On appeal, the appellant argues that the trial judge
    erred in finding that the respondents second offer did not revoke its first,
    and further that there was no proper basis to deprive him of costs prior to the
    applicable date.

[28]

I agree with the appellants first argument but not his
    second. There is no doubt that a second written offer can withdraw a first
    offer by clear implication, even if it does not do so explicitly: see
Diefenbacher v. Young
(1995), 22 O.R.
    (3d) 641 (C.A.) where, at pp. 646-47, the court points out that a plaintiffs
    second offer demanding a greater amount than its first offer had this effect.
    The second offer would change the offering partys position to something less
    attractive to the recipient of the offer than the first offer. That is exactly
    what happened in this case.

[29]

The respondents second offer was made on the same day
    as a separate
ex gratia
payment to
    the appellant. The second offer reads as follows:

This letter is being delivered at the same time as
    another letter accompanying a payment to your client of $180,074. My clients
    Offer to Settle dated January 24, 2008 that was sent to you under cover of a
    letter dated January 25, 2008 is hereby reduced by $180,074.

[30]

This offer clearly reduced the respondents first
    offer. It was less attractive to the recipient, the appellant. Unless the
    second offer was intended to revoke the first, there was no point in the
    respondent making it. It cannot be said that the first offer of $1,100,000 plus
    costs remained open thereafter for acceptance by the appellant. After the
    second offer on April 14, 2008, the appellant could not have bound the
    respondent to $1,100,000 plus costs by accepting the first offer. Had he tried
    to do so, the respondent would have correctly said that the offer had been
    withdrawn on April 14, 2008.

[31]

In my view, it was unreasonable for the trial judge to
    find that the second offer did not revoke the respondents first offer. The
    effective date for Rule 49.01(2) should have been April 14, 2008 not January
    24, 2008.

[32]

However, I think the trial judge was entirely within
    his discretion to deny costs to the appellant prior to the date of the second
    offer for the reasons that he gave. Many of the appellants claims failed. The
    trial judge was well positioned to assess the impact on trial time of the
    appellants conduct. Indeed, the appellants first position on costs at trial
    was that neither he nor the respondent should be awarded any costs.

[33]

In the result I would alter the order for costs made at
    trial only to the extent of awarding partial indemnity costs to the respondent
    from April 14, 2008 onwards.

THE CROSS-APPEAL

[34]

When he was dismissed on May 3, 2005, the appellant
    owned 200 shares in the respondent. Pursuant to the Investment Agreement by
    which the appellant acquired his shares, the respondent was entitled to buy
    them back from him. The respondent did so using the appellants termination
    date as the trigger date. At trial the appellant argued that, properly
    interpreted, the Investment Agreement fixes the date that triggers the buy-back
    right and the share valuation process as the end of the period of reasonable
    notice.

[35]

The trial judge agreed. He appears to have reasoned
    that because the Investment Agreement does not use the phrase notice of
    dismissal as a trigger date, this courts decisions, particularly
Veer v. Dover Corp. (Canada) Ltd.
(1999),
    120 O.A.C. 394 (C.A.) suggest that the Investment Agreement must be interpreted
    to fix the trigger date at the end of the reasonable notice period. His
    conclusion was as follows:

In my view, upon a fair reading of the provisions
    of the Investment Agreement, Mr. Love was entitled to hold his shares through
    to the end of his reasonable notice period (5 months) and to have the shares
    valued for repurchase as at the end of the quarter in which that notice period
    ended.

[36]

The respondent says that the trial judge erred in this,
    and that the appropriate date was the date of the appellants dismissal. I
    agree.

[37]

The Investment Agreement between the appellant and the
    respondent was effective as of August 31, 2004. The preamble sets out the
    purpose of the agreement:

AND WHEREAS
if
    Love is no longer an employee of Acuity, Love must offer to sell all the Shares
    upon the terms and conditions contained in this Agreement.

[38]

Paragraph 1 provides the parties agreement that the
    appellant would acquire 200 class B shares in the respondent on August 31,
    2004.

[39]

Paragraph 2 sets the price to be paid by the appellant.

[40]

Paragraph 3 sets out the respondents right to
    repurchase these shares. It fixes the date triggering that right and as of
    which the share valuation process is to take place. That date is defined as the
    date the appellant ceases to be an employee of the respondent. In full,
    paragraph 3 reads as follows:

Purchase
    of Shares

(a) Subject of paragraph 4 hereof, if
    at any time:

(i)        Loves
    employment is terminated by Acuity without cause; or

(ii)       Love
    should cease to be an employee of Acuity by reason of death or disability,

then subject to paragraph 3(b), Love agrees that
    Acuity shall have the option (but not the obligation) to purchase the Shares
    for a purchase price, determined at the date that Love so
ceases to be an
    employee
of Acuity, calculated as follows:

The value of each Share will be an
    amount equal to the Acuity Value divided by the total number of outstanding
    shares in the capital of Acuity at the time such value is being calculated. The
    Acuity Value is equal to one and one-half (1½) times the revenue that Acuity
    estimates will be realized by Acuity during the following twelve (12) month
    period from the assets under administration at the end of the calendar quarter
    in which Love ceases to be an employee of Acuity, subject to an adjustment for
    any extraordinary or non-recurring items during such calendar quarter. For
    purposes of this agreement, a calendar quarter is a three (3) month period
    ending on either March 31, June 30, September 30 or December 31.

Such option may be exercised by notice to Love from
    Acuity within sixty (60) days from the date that Loves
ceases to be an
    employee
of Acuity.

(b) Subject to paragraph 4 hereof, if
    at any time:

(i)        Love should voluntarily
    terminate his employment with Acuity; or

(ii)       Loves
    employment should be terminated by Acuity for cause,

then Love agrees that Acuity shall have the option
    (but not the obligation) to purchase the Shares for a consideration that is 10%
    less than the amount that would be payable has such Shares been purchased
    pursuant to paragraph (3)(a). [Emphasis Added.]

[41]

The cross-appeal raises two issues:

a)

does paragraph 3 of the Investment Agreement apply to
    the appellant in these circumstances; and

b)

if so, when did the appellant cease to be an employee
    of the respondent.

[42]

The first issue is easily addressed. The appellant and
    the respondent both argue that paragraph 3 applies to the appellant and the
    buy-back of his shares by the respondent.

[43]

I agree. The preamble makes clear that the Agreement is
    to apply to every circumstance in which the appellant ceases to be an employee
    of the respondent. Paragraph 3 provides for that happening because of the
    appellants death or his disability or if he voluntarily terminates his
    employment with the respondent. It also provides for the appellants employment
    being terminated by the respondent for cause (paragraph 3(a)(ii)) or without
    cause (paragraph 3(a)(i)). Thus, no matter how the appellant ceases to be an
    employee, the respondent can repurchase his shares.

[44]

When an employer terminates an employee without notice,
    an implied term of the employees contract of employment entitles the employer
    to do so by giving proper notice of termination, during which the employee will
    continue to work under the terms and conditions of his contract. Alternatively,
    as happened in this case, an employer can terminate an employee without cause,
    but without providing proper notice. This constitutes a wrongful dismissal, in
    breach of the employees contract, and any payment by the employer in lieu of
    notice is an attempt at compensation for the breach. This court made that clear
    in
Taylor v. Brown
(2004), 73 O.R.
    (3d) 358 (C.A.), at para 15:

Proper notice of termination is an implied term of
    the contract of employment; payment in lieu of notice is not. We agree with the
    opinion of Lambert J.A. in [
Dunlop v.
    B.C. Hydro and Power Authority
(1988) 23 C.C.E.L. 96 (B.C.C.A.)] when he
    states that payment in lieu of notice is seen as an attempt to compensate for
    [the employers] breach of the contract of employment, not as an attempt to
    comply with an implied term of the contract of employment.

[45]

The Investment Agreement clearly applies to termination
    without cause of the appellant whether through the provision of reasonable
    notice or with payment in an attempt to compensate for not providing reasonable
    notice. The latter constitutes a wrongful dismissal, that is, a termination in
    breach of the contract of employment. As such it is a termination that does not
    comply with the law, as that phrase is used in
Veer.
That is what happened to the appellant in this case.

[46]

I agree with the appellant and the respondent that the
    appellants termination is encompassed by the Investment Agreement.  The clear wording of the agreement extends to
    a termination without cause in breach of the employees contract of employment.

[47]

The second question is when the appellant ceased to be
    an employee of the respondent. Paragraph 3(a)(ii) provides that the respondent
    must exercise its right to repurchase the appellants shares within 60 days of
    that date and that the valuation of those shares is triggered by that date.

[48]

The appellant argues that in a dismissal without cause
    in the circumstances of this case (where no proper notice was given but the
    employer made a payment in lieu of notice) the employment lawfully ends at the
    end of the reasonable notice period. The appellant says that the trial judge
    was correct in finding that the trigger date for the respondents right to
    repurchase the shares and for valuing those shares was therefore the end of the
    reasonable notice period.

[49]

The respondent argues that the trial judge erred and
    that the trigger date was the date of the appellants termination without
    cause. That was the date on which he ceased to be an employee.

[50]

I agree with the respondent. The date of the
    appellants termination is a question of fact. Here, there is no doubt that the
    appellant was terminated without cause on May 3, 2005. Had he been given
    reasonable notice of termination instead he would have worked out his notice
    period and his employment would have ceased at the end of that period.

[51]

However, he was given no notice. His termination
    without notice entitled him as a matter of law to full compensation for this
    breach of his contract of employment. His entitlement to this remedy arose
    because his employment was terminated by the employer on May 3, 2005. He would
    not have had this entitlement had his employment continued beyond that date.
    The end of his notice period represents the end point of his entitlement to
    compensation in lieu notice, not the end point of his employment.

[52]

In short, the respondent terminated the appellant on
    May 3, 2005. That severed his employment relationship as of that date. It
    cannot be said that, nonetheless, his employment continued until the end of his
    notice period. He ceased to be an employee on May 3, 2005.

[53]

The appellant seeks to rely on a sentence in
Kieran v. Ingram Micro Inc.
(2004), 189
    O.A.C. 58 (C.A.) at para. 58. Abstracted from the context of that paragraph,
    the sentence might seem to support the appellants position. However the context
    makes clear that the court was doing no more than describing the result in
Schumacher v. Toronto-Dominion Bank
(1997), 147 D.L.R. (4
th
) 128 (Ont. Gen. Div.), where, at paras. 237
    to 240, that court found that the employee, who was wrongfully dismissed,
    ceased being an employee on dismissal but, on the wording of the plan in that
    case, was entitled to damages equivalent to what he would have received had he
    continued to work through the period of reasonable notice.
Kieran
does not help the appellant.

[54]

I therefore conclude that the appellant ceased to be an
    employee of the respondent on May 3, 2005, and that the trial judge erred in
    using the end of the notice period rather than his termination date as the
    trigger for the respondents right to repurchase and for the valuation.

[55]

In the result, both the appeal and the cross-appeal
    succeed. The judgment below must be amended in accordance with these reasons.
    Because success is divided, there should be no costs of the appeal or the
    cross-appeal.

RELEASED:  FEB 16 2011
    (S.T.G.)

S.T. Goudge J.A.

I agree. S. Lang J.A.

I agree. David Watt J.A.


